ICJ_017_MinquiersEcrehos_FRA_GBR_1953-11-17_JUD_01_ME_01_EN.txt. 74

INDIVIDUAL OPINION OF JUDGE BASDEVANT
[Translation ]

While concurring in the operative part of the Judgment, I am
bound to say that the reasons for which I do so are to a great
extent different from those stated by the Court. I therefore think
that I should indicate in outline, but without exhaustive consi-
deration of each separate point, the means by which I arrive at
agreement with the operative part. I do not propose, in doing
this, to embark upon a criticism of the reasoning adopted by the
Court, nor to express my views on all the points dealt with in
the at times over-complete arguments of the Parties ; to do either
would be to go beyond the bounds within which an individual
opinion ought, in my view, to be kept. I shall not indeed indicate
the particular points on which J am in agreement with the reasons
given by the Court.

In my view the present proceedings are essentially concerned
with the interpretation, in so far as it affects the Ecrehos and the
Minquiers, of the division of the Duchy of Normandy in the Middle
Ages between the King of England and the King of France, the
United Kingdom being now the successor to the rights of the King
of England while the French Republic is the successor to the
rights of the King of France. The problem was posed in this form
by Sir Lionel Heald at the hearing on September 17th. Reference
to this idea of division is made on a number of occasions in the
course of the arguments of Professor Wade and of Professor Gros.

Sir Lionel Heald placed this division, the effect of which has
to be determined, in the thirteenth century. In reality the facts
constituting the division were spread over a longer period. The
division was indeed effected as a result of a series of acts of war,
acts of possession and treaties in the course of the thirteenth and
fourteenth centuries. Both Parties go back to all these factors
to find the historic titles upon which they seek to rely.

At the very beginning of the thirteenth century, immediately
before the division of Normandy, the Ecrehos and the Minquiers
formed a part of this Duchy and were subject to its Duke. The
King of England, as such, did not then possess any rights there :
the Duke of Normandy’s conquest of England in 1066 and his
acquisition of the title of King of that country cannot have conferred
upon the King of England, as such, any title to the possessions
of the Duke of Normandy. The two crowns, one royal, the other
ducal, were vested in the same person, but legally they remained
distinct. This situation was in complete consonance with the law
of the feudal period, which was to subsist in the time of the
conception of the princely State only to give way with the growth
of the conception of a national State, leaving traces even in modern

Jl
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 75

times and indeed until the present day. For the King of England
to have any place in the status of Normandy it is necessary for
him to be substituted for the Duke of Normandy : such a novation
was to take place in the course of the events by which the division
which has to be interpreted was effected.

Immediately before the division of Normandy the King of
France was the suzerain of the Duke of Normandy. The title which
he thus possessed to the Duchy and to the islands which formed
a part of it was not merely a nominal title. The Judgment of 1202,
the forfeiture which resulted from it, certain provisions of the
Treaty of Troyes of 1420 and indeed the terminology of the Treaty
of Paris of 1259, which uses the word “give’’ to indicate what was
done by the suzerain, the King of France, when, in respect of
certain territories, he released the King of England from the
effects of the forfeiture, all these factors go to show that this was
so. Suzerainty, however, is not sovereignty. For the French
Republic to be able now successfully to rely upon the ancient
title of the King of France, it is necessary to show that this ancient
title became augmented as a result of the disappearance, from
beneath the King of France and in respect of the disputed islets,
of the vassal, the Duke of Normandy. A transformation of this
sort occurred in the case of Continental Normandy in the course
of the events which brought about the division. What has to be
determined is whether such a transformation enured to the benefit
of the King of France in respect of the Ecrehos and the Minquiers,
or whether the birth of some new and independent right over these
islets, a right vested in the King of England, prevented such a
result. This is the real question, and it is unnecessary to go into
the contention that the suzerainty of the King of France “lapsed
as a result of the disappearance of the feudal system towards the
end of the fifteenth century, a contention which makes light of the
fact that up to the end of the seventeenth century the policy
followed by the French Kings in regard to boundaries was linked
to feudal principles, and of the fact that survivals of these principles
remained until a much later date than this.

The Judgment of 1202, with regard to which there has been
controversy between the Parties, is not in itself relevant to the
present case, for given as it was, against the Duke of Normandy,
it did not affect the King of England. It did not deprive him of
any right since the rights over Normandy belonged to the Duke
and not to the King of England, and clearly it did not confer
any right upon the King of England. It is therefore unnecessary
to linger upon the doubts and criticisms to which this Judgment
has given rise. The Judgment deserves to be mentioned here
only because it is at the origin of the events marking, on the
one hand, the beginning of the substitution of the King of England
for the Duke of Normandy in regard to domination over Jersey,
Guernsey and other islands, and, on the other hand, the beginning
of the substitution of the sovereignty of the King of France for
i s suzerainty over Continental Normandy.

32
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 76

King John, as Duke of Normandy, treated the Judgment of
1202 and the forfeiture which ensued as a result of it with defiance ;
he resisted the forfeiture, having recourse, for this purpose, to
force which was available to him in his capacity as King of
England. While the King of France eliminated his vassal from
Continental Normandy, the King of England, after various vicis-
situdes, gained possession of the islands or of some of them. This
marked the breaking up of Normandy, the division of what had
been united under the authority of the Duke and the suzerainty
of the King of France.

In the course of these events, the King of England acquired
jure belli and on his own behalf a title to the islands within his
power, a title which was later to be confirmed by certain treaties.
He thus became substituted for the Duke of Normandy in these
islands. There was a novation of his title as a result of which
“some alternative administration had to be framed by the English
Crown to replace that of the Duke of former years”, as is said
in the Memorial (para. 26). The title thus acquired by the King
of England may properly be invoked by the United Kingdom
at the present day.

Did this title of the King of England extend to the Ecrehos
and the Minquiers ?

The Treaty of Paris of 1259, which provided for the effects
of the forfeiture, partly doing away with these and confirming
the remainder, seems to me to refer, in Article 4, to the Channel
Islands inter alia. It would seem to me to be difficult to hold
that it had overlooked them, and when it speaks of land on this
side of the sea of England and immediately afterwards mentions
the islands, [ am of opinion that it refers to the Channel Islands
rather than to any other islands; if it adds thaf the King of
England shall hold these islands ‘‘as peer of France and Duke
of Aquitaine’, this is because it was not possible to say in this
Treaty that the King should hold them as Duke of Normandy.
From Article 4 of this Treaty, and from the reference it contains
to the liege homage of the King of England to the King of France
in respect of all that the King of France “‘gives’’ to the King of
England, it seems to me to emerge that the King of England
received the Channel Islands which he held at the time of the
Treaty, that he was to have them as vassal of the King of France
who remained their suzerain as in the past.

The Treaty of Calais or Brétigny of October 24th, 1360, went a
step farther with regard to the right of the King of England. It
indicated an agreement according to which the King of England
should have and hold all the islands which he “now holds”. His
title to them was thus to be a complete one—he would no longer
hold them as a vassal of the King of France. The rights of the
King of France over these islands disappeared. This Treaty renders
unnecessary further reference to the Treaty of 1259. It confirms the
right which the King of England had acquired jure bells.

33
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 77

To determine whether this right of the King of England, which
supplanted that of the King of France, extended to the Ecrehos
and the Minquiers, it is necessary to ascertain whether the King
of England held these islets at the time of the Treaty of 1360.
The Treaty imposes this condition, but it contains no clear indication
as to whether the Ecrehos and the Minquiers are to be considered
as forming part of the portion enuring to the King of England.
This lack of precision is common in the treaties of the period ;
these are not concerned with precise definitions of boundaries but
are based rather on feudal concepts of dependence ; the history
of the French monarchy up to the end of the seventeenth century
is filled with a mass of disputes relating to the interpretation and
application of instruments of this kind. From the fact that the
Ecrehos and the Minquiers are not expressly mentioned here and
from the fact that in other instruments they do not appear in one
or another of the enumerations of islands, or that after the indication
of certain islands there is or is not a reference to their dependencies,
no conclusion can be drawn as to the sovereignty over the islets.
It is necessary to have recourse to other elements for a decision.

If it were a question of interpreting the Treaty of 1259, it would
be necessary to have regard to the fact that the King of France
by this Treaty “gives” the islands, on condition of liege homage,
to the King of England who, until then and in that capacity,
enjoyed no rights there save those which he had acquired by force
of arms. In case of doubt, therefore, this Treaty should be inter-
preted in favour of the grantor, in the sense of restricting the gift.
But what is in fact involved is the interpretation and application
of the Treaty of 1360. This Treaty, however, does not make any
reference to a gift by the King of France. It contains a statement
of an agreement to the effect that the King of England should
have the islands which he “now holds’. This provision must be
interpreted, not in a way a priori favourable to one Party rather
than the other, but in a spirit of equality appropriate to the inter-
pretation of the division effected in a century of confused strife.

Were the Ecrehos and the Minquiers held by the King of England
in 1360 ? No direct and positive evidence to this effect has been
adduced. Moreover, I do not think that the Charter of January
14th, 1200, in favour of Piers des Préaux, or the Charter which the
latter granted in 1203 for the establishment of a Priory on the
island of Ecrehos can provide proof that in 1259, and still less in
1360, the King of England held this island and the islets and rocks
within this group ; these charters provide us with information as
to the feudal dependence of the island of Ecrehos in 1200 and
1203, but they furnish no information as to the factual position
existing in 1360.

Holding the islands—this is an expression which is used in the
Treaty of 1360 in the military sense; it refers to the situation
created by the military strength of the King of England. So far

34
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 78

as inhabited islands are concerned, this idea involves the establish-
ment of English military authority in these islands, the possibility
of action taken by the King’s agents in respect of the inhabitants
and, by the same token, the prevention of foreign action in the
islands thus occupied. But none of these elements are to be looked
for in the case of the Ecrehos and the Minquiers, islets and rocks
which are practically uninhabited and most of which are unin-
habitable. From a military point of view, for the King of England
to hold them, it is not necessary that he should maintain a garrison
there ; it is sufficient that by reason of his military and naval
power he should be in a position to intervene there when he
considers it appropriate without being prevented from doing so
by the forces of the King of France and that, by the same token,
he should be in a position to prevent intervention by these forces.
It would seem probable that the King of England, who had
established himself on the principal Channel Islands and who
remained there by virtue of the naval power available to him,
was thus in a position to take such action in respect of the Ecrehos
and the Minquiers. Without here introducing the concept of an
archipelago, which is not in consonance with the geographical
situation, the propinquity of these islets in relation to Jersey
tends to confirm this probability. It would therefore seem that
within the meaning of the Treaty of 1360, the disputed islets
were then held by the King of England and that the condition
imposed by the Treaty for their being assigned to him as part
of the division was satisfied.

It would be of very great assistance if it were possible to find
confirmation of this probability in certain contemporary facts.
The Quo Warranto proceedings of 1309, which can be considered
relevant only with regard to a question of the advocatio raised
therein, did not result in any expressed decision on this point
and the arguments relied on before the Judges and accepted by
them—the arguments relating to the poverty of the Priory
were quite unconnected with that part of the proceedings; the
desired confirmation is not therefore to be found here. As to
the actual relations with Jersey arising from the gifts made to
the Priory by the inhabitants of that island or the occasional
visits of the Prior to Jersey, these are at least counterbalanced by
the relations and the ecclesiastical discipline then existing between
the Priory of the Ecrehos and the Abbey of Val-Richer which was
on French soil. Neither here nor in any similar facts is it pos-
sible to find anything which confirms or invalidates the hypothesis
according to which the disputed islets would appear to have
formed a part of the islands held by the King of England in 1360.

The period which followed was one of strife in the course of
which the advantage often lay with English arms. During a great
part of this period Continental Normandy itself was in the hands
of the King of England. The Treaty of Troyes of 1420, which made

35

 
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 79

the King of England heir to the Crown of France —an inheritance
of which subsequent events did not permit him to reap the fruits
—expressly re-attached the Duchy of Normandy to the Crown of
France, and it preserved the distinction between the two Kingdoms
under the authority of one and the same “King and sovereign
lord”. Finally, this prolonged strife resulted in the maintenance
of French domination in Continental Normandy and English
domination in Jersey, Guernsey and other islands: the division
was preserved by the later Treaties without its terms being clearly
defined by them.

Those which have been referred to in the arguments do not
appear to me to assist the solution of the dispute. The Fishery
Convention of 1839 is irrelevant on the question of sovereignty.
It cannot, however, be completely disregarded. This Convention,
indeed, by its provisions on common fishery, either directly or
as the result of a traditional liberal interpretation dictated by
the character of the places in question, furnished sufficient justi-
fication for fishery acts and even for acts of user of the islets in
connection with fishing requirements ; facts of this sort cannot
thus be taken into consideration as providing any helpful indi-
cation on the question of sovereignty.

All these elements provide no more than an interpretation
which is probable but not backed by decisive proof, that the dis-
puted islets were held by the King of England in 1360 and that
they must therefore be regarded as having been acknowledged
his by the Treaty of that year. Some doubt must still linger,
however, since this interpretation would lead to the acceptance
of the view that there was an increase in the rights of the King
of England on these islets and a corresponding abandonment of
his rights by the King of France in relation to what had been
decided in the Treaty of 1259.

This uncertain situation continued for a long period without
any attempt being made to clarify it. On both sides a lack of
interest was displayed in these islets, and when the disappearance
of the Priory brought about the disappearance of the light which
it had maintained on the island of Ecrehos for the guidance of
fishermen, neither Jersey nor Val-Richer, it seems, was concerned
to maintain the only public service which for centuries existed
on these islets. When, in the nineteenth century, an interest was
taken not in the islets themselves but in this area, this was con-
cerned in the first place with the regulation of fisheries by the
Convention of 1839, but the question of sovereignty over the
islets was not raised. This question arose only in the last quarter
of the nineteenth century.

A great many facts have been relied upon in support of the
rival claims of the two Governments to sovereignty over the
disputed islets, particularly facts which occurred in the nineteenth
and twentieth centuries. In considering such facts one must not

36
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 80

lose sight of the fact that the dispute relates not to rival claims
to have acquired sovereignty over territory which was nudleus,
but to the interpretation of the division which was effected in the
Middle Ages. The fact that one State exercised its authority on
the disputed islets or on some of them constitutes no more than
the expression of that State’s convictions with regard to its own
sovereignty over the islets, if it be not merely a reflection of its
desire, a desire without ulterior motives, to provide for the pro-
tection of its nationals in the absence of any established authority
in the region: a unilateral expression of such convictions is not
sufficient to invalidate a claim of the other State any more than
a protest by one has this effect as against the other. There was
at least a latent conflict between the two States as to the inter-
pretation of the division, a conflict which it was not open to one
of them to settle in its favour by a unilateral act. What must be
ascertained in order to arrive at an interpretation of this ancient
division which is now legally valid is, in the first place, whether
the facts invoked reveal that either Government renounced its
own claim or acknowledged that of the other Party. The discovery
of such a fact or of such an admission would be sufficient to settle
the issue. In the absence of a finding of this sort it is necessary
to ascertain whether the facts invoked are consistent or inconsis-
tent with the interpretation that the Treaty of 1360 placed the
disputed islets within the portion assigned to the King of England,
an interpretation so far based on the hypothesis, which is merely
one of probability, that the King of England, who held the prin-
cipal islands in 1360, also held the disputed islets.

On the first point, it is necessary to determine the effect of
the letter of September 14th, 1819, from the French Minister of
Marine, of which a copy, together with a chart, was transmitted
to the Foreign Office on June 1ath, 1820, by the French
Ambassador ; this contained a reference to the “islands of .... the
Minquiers which are in the possession of England”. If it is to be
taken literally, this reference would resolve the matter in respect
of the Minquiers, but it seems to me that one cannot attribute
such authority to it. This letter was forwarded only to provide
certain clarification, in the course of negotiations relating to the
protection of oyster fisheries and not to sovereignty ; it emanated
from a Minister without authority to make decisions pertaining
to questions of territorial sovereignty and indeed it reveals certain
serious lapses of memory on the part of its author ; in London it
was considered of so little weight that Canning, when drafting
his instructions for the purpose of the ensuing negotiations, based
himself on the ground of the State’s exclusive fishery rights in
its territorial waters and on that of reciprocity and, while admitting
the existence of a belt of reserved fishery around the Chausey
Islands—which he described as ‘‘uninhabited’’—made no provision
for either the Minquiers or the Ecrehos. The words of the Minister

37
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) BI

of Marine would not therefore appear to amount to an admission
upon which reliance can be placed at the present day. It would
be equally wrong to construe Canning’s silence upon this point
as implying an acknowledgment by him that these islets were
outside British sovereignty. For neither of the responsible statesmen
did this question arise at that time.

Though in terms less explicit, the attitude of the two Govern-
ments with regard to a fishery incident in 1869 seems to me to be
of greater significance so far as the substance is concerned. Some
Jersey fishermen had then complained of certain depredations
committed on the Minquiers for which they blamed French fisher-
men. But these facts did not give rise to any police acts or any
exercise of jurisdiction on the part of the Jersey authorities such
as might normally have followed from the British possession of
sovereignty over these islets. These complaints were dealt with,
at the request of the Jersey authorities, on a governmental level,
that is to say, on a level where those who had to deal with them
had authority to decide questions of territorial sovereignty. The
complaints were the subject of a démarche by the British Embassy
which requested the French Government to take appropriate
measures ; the latter Government undertook an enquiry the results
of which it communicated to the Embassy. It can thus be seen
that on this occasion the Government in London adopted an
attitude which would seem to imply that it did not consider itself
entitled to regard the Minquiers as a British possession. Such an
interpretation can be avoided only if it be considered that that
Government was then acting in a spirit of moderation desiring
not to aggravate a trifling incident with regard to which the most
important point was to ascertain whether the charge that had
been made had any basis in fact.

There was a similar incident in 1929, again in connection with
the Minquiers, when one Le Roux started building there after a
lease had been granted to him by the French Administration.
Again the British authorities did not attempt to prevent him
by the exercise of the police or jurisdictional powers. which they
claimed to possess on the Minquiers by virtue of territorial
sovereignty. The British Government addressed itself to the
French Government, requesting it to prevent Le Roux from carrying
on with the building he had started, and this was done. In this
case neither of the two Governments went as far as its contentions
in relation to sovereignty over the Minquiers. The spirit of mode-
ration which they both displayed can prejudice neither the one
nor the other.

It does not seem to me that one would be entitled to conclude
from these facts, or from other facts of a similar nature, that
there was any renunciation by either State of its claim to sover-
eignty over the disputed islets, or any acknowledgment of the
rival claim.

38
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 82

It thus becomes necessary to enquire whether the facts invoked
on either side are such as to confirm or invalidate the interpretation
according to which the medieval division resulted in the disputed
islets being included in the portion of the King of England. We
are not here concerned to seek the birth of any new title enuring
to him, but rather confirmation of the correctness of a probable,
though uncertain, interpretation: of this division.

As I have indicated, when I referred to the 1839 Convention
and to the liberal construction which in practice was given to it,
no conclusion can be drawn in this connection from the fishery
acts or from acts connected with fishing.

There are numerous facts, the existence of which has not been
challenged—-although there is disagreement as to the conclusions
to be drawn therefrom—which show that the Jersey authorities
have for a long time, on repeated occasions and in a consistent
manner, concerned themselves with what was happening on the
Ecrehos and the Minquiers and have acted accordingly. They
have done so by the assumption of jurisdiction and by police and
administrative acts. I have some hesitation in regarding the
assumption of jurisdiction as the assumption of territorial juris-
diction. The facts to which the jurisdiction related occurred on
islets which are not much more than emerged rocks on which
there was no established authority, and they could thus easily
furnish the occasion for an extension of jurisdiction just as if the
wrong had been committed or the wreckage had been gathered
on the high seas. Lord Finlay, in his opinion in Judgment No. 9,
referred to this extension of jurisdiction in maritime cases (P.C.I.J.,
Series A, No. 10, p. 51). Jurisdiction was exercised with regard
to Jerseymen ; at the time of the incident of 1869 and in the case
of Le Roux, instead of applying jurisdiction, recourse was had by
the British Government to action by the French authorities.
Such recourse is inconsistent with the essential characteristic
of territorial jurisdiction which is its exercise in respect of all
persons. Census operations extending to persons on the islets or
to acts carried out there do not imply the exercise of a territorial
competence ; the same is true of rates imposed upon Jerseymen,
in Jersey, in respect of property belonging to them on the islets ;
there is nothing to prevent a State’s taxation of its nationals in
respect of property abroad or its compilation of statistics of facts
occurring abroad. The setting up of a custom-house on the islets
by the Jersey authorities would seem to be more significant ; but,
in the first place, no information relating to operations carried
on there has been submitted and, secondly, we read in a document
of 1886 produced by the United Kingdom that “[French] customs
cutters go once a week to the Ecrehos”. Finally, it must not
be forgotten that international practice recognizes or tolerates
customs control carried out by a State outside its territorial waters.

39

 
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 83

If, moreover, Jerseymen prepared their instruments of purchase
or conveyance of property on the islets in Jersey and in the forms
usual there, this is to be regarded less as an exercise of public
authority over these islets than as an adoption of the only practical
means available to those concerned.

At least the facts briefly mentioned above and other similar
facts show that for a long time and in a consistent manner the
Jersey authorities have taken an interest in what was happening
on the Ecrehos and the Minquiers and that they took action in
this connection to an extent and in a way appropriate to the
character of these islets and the use which was made of them.
They did this without encountering any competing action, still
less any exclusive action, on the part of the French authorities.
The latter displayed a far greater reserve. The French Government
cannot be reproached for having sometimes sought a settlement
of the dispute by means of compromise, but it is impossible not
to have regard to the hesitation it showed for a long time to press
its contentions and to the at least relative abstention of the French
authorities from taking action with regard to what was happening
on the Ecrehos and the Minquiers.

From the facts thus alleged and, in particular, from the action
of the Jersey authorities, unimpeded by competing action on the
part of the French authorities, it is possible to deduce some ex
post facto confirmation of the reasonableness of the hypothesis
previously stated, according to which the King of England, who
held the principal islands in 1360, was in a position to exercise
power over the Ecrehos and the Minquiers and that he held these
islets within the meaning of the Treaty.

From these same facts it appears that, in the absence of the
establishment of a separate local authority on the disputed islets,
there was, to the extent permitted by the character of these islets,
greater and more continuous activity on the part of the Jersey
authorities than on the part of the French authorities and that
in this way a tradition of the attachment of the islets to Jersey
has grown up. This reveals the interpretation which in practice
has been given to the division of 1360. An interpretation already
manifested before the birth of controversy between the two Govern-
ments as to sovereignty which has subsisted in practice throughout
the course of this controversy. This interpretation confirms the
interpretation previously advanced.

Thus the United Kingdom has, in modern times and at the
present day, held the disputed islets so that the hypothesis that
the King of England formerly held them appears to be reasonable.
At the same time the medieval division has been interpreted in
practice in the sense of an attribution of the islets to the King
of England. All this, however, was done not in absolute terms
but in a somewhat flexible manner; the British authorities have
acted with moderation, hesitating to exercise the full rights which

40
MINQUIERS AND ECREHOS (INDIV. OPIN. M. BASDEVANT) 84

the United Kingdom now claims, addressing themselves to the
French authorities in preference to taking action against French-
men. In order to maintain what has been established by practice
on the basis of ancient instruments and of a liberal interpretation,
this flexibility should likewise be maintained. But the Court has
not been asked either in the Special Agreement or in the written
proceedings or in the course of the arguments to prescribe such
a maintenance.

This being so, and in the light of the facts referred to above,
the decision set forth in the Judgment appears to me to be justified.

(Signed) BASDEVANT.

41
